 

EXHIBIT 10.1

 

USA Equities Corp CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is made and entered into August 24,
2020 (the “Effective Date”) by and between USA Equities Corp a Delaware
Corporation (the “Company”), and Jesus Davila, an individual (“Consultant”).

 

WHEREAS, Consultant has been selected based on Consultant’s business, technical
and other knowledge and experience related to the Company’s business. Consultant
is willing to provide Services (as defined below) to the Company and the Company
desires to receive such Services provided by Consultant under the terms and
subject to the conditions described herein.

 

NOW, THEREFORE, the Company and Consultant agree to the following:

 

1. Consulting Services. Commencing on date hereof, the Company retains
Consultant, and Consultant hereby agrees to serve, as a consultant to the
Company. Consultant agrees, on a best efforts basis, to provide the following
services to and for the benefit of the Company: (a) provide guidance and
strategic guidance in the expansion of the Company’s physician network in
conjunction with the Company’s automated cloud-based Software as a Medical
Device (SaMD); (b) develop, review and comment on the Company’s communication
strategies for corporate, shareholder and investor awareness and relations, as
well as its related presentations and materials; (c) specifically, communicate
directly with potential investors, strategic partners and potential customers of
the Company by telephone, electronic mail, direct mail and in person; (d)
develop a database of potential investors, strategic partners and potential
customers for the Company and (e) provide consulting services to the Company at
its request, including a reasonable amount of informal consultation in person,
over the telephone, by email, or otherwise as requested by the Company. For
purposes of this Agreement, the “Business of the Company” shall mean the
development and commercialization of proprietary software tools and approaches,
providing more granular, timely and specific clinical decision-making
information for practicing physicians and other health care providers to address
today’s obese, diabetic and chronic disease population. The Company is
developing a high-level, fully automated cloud-based Software as a Medical
Device (SaMD) system named the Quality Health Score Lab Expert System (“QHSLab”)
which will provide physicians and other healthcare organizations with an
advanced platform to securely capture and store patient information
electronically in a secure database. The patients’ data is intelligently
filtered, analyzed and processed according to specific and proprietary
algorithms.

 

2. Performance of Services. The manner in which the Services are to be performed
and the specific hours to be worked by Consultant shall be within Consultant’s
control, Consultant will provide as many hours of the Services as may be
reasonably necessary to fulfill Consultant’s obligations under this Agreement.

 

3. Reimbursement and Compensation.

 

(a) The Company will reimburse Consultant for reasonable out-of-pocket expenses
incurred by Consultant in providing Services at the Company’s request from time
to time, provided that such expenses conform to the Company’s policies and have
been approved in advance by an officer of the Company.

 

(b) Share Payment. The Company shall pay a onetime stock payment of 100,000
shares of rule 144 restricted common stock of the Company (the “Share Payment”).
One Hundred Thousand shares common stock will be issued by the Company, within
30 days after this agreement is signed and will be fully earned as of the date
of issuance. Consultant acknowledges that the 100,000 shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
will be subject to a Rule 144 stop transfer order and restrictive legend and may
only be sold if registered or in accordance with an exemption from the
registration requirements of the Securities Act.

 

4. Independent Contractor. Consultant’s relationship with the Company is that of
an independent contractor and not that of an employee. Consultant has no
authority to obligate the Company by contract or otherwise. Consultant will not
be eligible for any employee benefits, nor will the Company make deductions from
Consultant’s fees for taxes (except as otherwise required by applicable law or
regulation). Any taxes imposed on Consultant due to activities performed or
payments or grants received hereunder will be the sole responsibility of
Consultant.

 

   

   

 

5. Confidentiality. Consultant agrees as follows:

 

(a) At all times during the term of Consultant’s association with the Company
and thereafter, Consultant will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s Confidential Company
Information (as defined below), except to the extent such disclosure, use or
publication may be required in direct connection with Consultant’s performing
requested Services for the Company or is expressly authorized in writing by an
officer of the Company.

 

(b) The term “Confidential Company Information” shall mean any and all trade
secrets, confidential knowledge, know-how, data or other proprietary information
or materials of the Company or entrusted to it in confidence by third parties.
By way of illustration but not limitation, Confidential Company Information
includes: (i) any and all inventions, ideas, software, data bases, customer and
patient information, samples, specimens, media, prototypes, processes, formulas,
data, know-how, improvements, discoveries, developments, designs and techniques,
as well as procedures and formulations for producing or testing any thereof; and
(ii) information regarding research or development plans, protocols or results;
new products and product plans; marketing and selling plans and results;
business plans; unpublished budgets and financial information; non-public
information about licenses, collaborations, prices, costs, suppliers or
customers, in each case whether actual or prospective.

 

(c) Consultant’s agreements in this Section 5 are intended to be for the benefit
of the Company and any third party that has entrusted information or physical
material to the Company in confidence.

 

6. Noncompetition and Nonsolicitation of Employees.

 

(a) During the term of this Agreement, Consultant promptly will notify the
Company of any activity that Consultant is engaged in, or anticipates engaging
in, which competes in any way with the Business of the Company. In the event
that Consultant is engaged, or intends to engage, in any activity that competes
with the Business of the Company, the Company may elect to terminate
Consultant’s Services immediately.

 

(b) During the term of this Agreement and for one (1) year after its termination
or expiration, Consultant will not recruit, solicit or induce any employee of
the Company to terminate his or her employment with the Company, nor encourage
or assist others to do so. During the term of this Agreement and for one (1)
year after its termination or expiration, Consultant will not solicit or induce
any customer of the Company to cease conducting business with the Company or
seek similar services from a competitor of the Company, nor encourage or assist
others to do so.

 

(c) If any restriction set forth in Section 5(a) or 5(b) above is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities and geographic area as to which it may be
enforceable.

 

7. No Violation of Third-Party Rights. Consultant represents and warrants that
the Services to be performed by Consultant under this Agreement will not
misappropriate any intellectual property or other rights of any third party.
Consultant agrees not to bring to the Company or to use in the performance of
Services any confidential information of any third party, unless Consultant has
authorization from such third party for the possession and unrestricted use
thereof.

 

8. Term and Termination.

 

(a) Unless sooner terminated as provided herein, the term of Consultant’s
appointment and Services under this Agreement shall be one (1) year starting on
the Effective Date, and renewing automatically thereafter for an additional one
year period (the “Term”). Either Consultant or the Company may terminate the
Term at any time upon fifteen (15) days’ prior notice, with or without cause.

 

   

   

 

(b) The obligations set forth in Sections 4, 5(b), 6, 8, 10 and 11 will survive
any termination or expiration of this Agreement. Upon termination or expiration
of this Agreement, Consultant will promptly deliver to the Company all documents
and other materials of any nature pertaining to the Services, together with all
documents and other items containing or pertaining to any Confidential Company
Information.

 

9. Limitation of Liability; Indemnification. The Consultant shall have no
liability or obligations to the Company whatsoever for any actions or omissions
taken in his capacities as such. In the event Consultant is made, or threatened
to be made, a party to any threatened, pending, or contemplated action or
proceeding, whether civil, criminal, administrative, or investigative, arising
out of or related to the Services, Consultant shall be indemnified by the
Company, and the Company shall advance to Consultant related expenses incurred
in defense of such action, to the fullest extent permitted by applicable law
(including, but not limited to, under the applicable laws of the State of
Delaware). The Company acknowledges that the foregoing indemnification is a
material inducement to Consultant to provide the Services and that Consultant
would not agree to serve on the Consultancy in the absence of the foregoing
indemnification.

 

10. Assignment; Third-Party Beneficiary. This Agreement shall bind and benefit
the parties and their respective successors, heirs, executors, and
administrators; provided, however, that Consultant shall not subcontract, assign
or delegate Consultant’s obligations under this Agreement, either in whole or in
part, and any attempt to do so will be void.

 

11. Remedies. Because the Services are personal and unique and because
Consultant may have access to and become acquainted with the Confidential
Company Information, the Company shall have the right to enforce this Agreement
and any of its provisions by injunction, specific performance or other equitable
relief, without having to post any bond that might otherwise have to be
provided, without prejudice to any other rights and remedies that the Company
may have for a breach of this Agreement.

 

12. Miscellaneous. This Agreement shall be governed by and construed according
to the laws of the state of Florida, without regard to any conflicts of laws
rules to the contrary. This Agreement is intended to supplement, and not to
supersede, any rights the Company may have in law or equity with respect to the
protection of trade secrets or confidential or proprietary information. This
Agreement constitutes the final, exclusive, and complete understanding and
agreement of the parties with respect to its subject matter and supersedes all
prior and contemporaneous understandings and agreements regarding that subject
matter. This Agreement may be amended or modified only in a writing signed by
both parties. No waiver hereunder shall be enforceable unless in a written
document signed by the party to be bound, nor shall any waiver in one instance
constitute a waiver of any other breach of the same or any other provision of
this Agreement. Any notices required or permitted hereunder shall be directed to
the addresses listed on the signature page of this Agreement, or to such other
address as the intended recipient shall specify in writing pursuant to this
notice provision. Notices shall be deemed given upon actual delivery or three
(3) days after the date of mailing if sent by certified or registered mail. This
Agreement may be executed in one or more counterparts, each of which will be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

   

   

 

In Witness Whereof, Consultant and the Company have executed this Agreement as
of the Effective Date.

 

USA Equities Corp   CONSULTANT       By:       Name: Troy Grogan   Name:

Jesus Davila



Title: President                 Address:

901 Northpoint Parkway, Suite 302 West Palm

Beach FLORIDA 33407

  Address:  

 

   